FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          January 30, 2019
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 18-2040
                                                  (D.C. No. 1:16-CR-02910-MCA-1)
 JESUS PARRA,                                                 (D. N.M.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before us on the United States’ Unopposed Motion for Remand

to the District Court for Resentencing. In this appeal, Appellant Jesus Parra asserts

that the district court committed reversible procedural error when it sentenced him

based on a mistaken belief that it was bound to sentence him to the low end of his

applicable Sentencing Guidelines range. The United States confesses this error and

moves for remand for resentencing. The motion is unopposed.




      *
        In light of the United States’ motion, this matter is submitted on the briefs.
See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Upon consideration, the United States’ Motion for Remand is granted. This

appeal is dismissed, and this matter is remanded with instructions to the district court

to vacate its judgment entered February 8, 2018 and conduct any and all proceedings

necessary to resentence Mr. Parra in light of the United States’ Motion for Remand.

      The Clerk is directed to issue the mandate forthwith.


                                            Entered for the Court
                                            Per Curiam




                                           2